Citation Nr: 0407566	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  99-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for acute myelocytic 
leukemia.

2.  Entitlement to service connection for granulocytic 
sarcoma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992, with service in Southwest Asia. This appeal 
arises from an August 1998 rating decision of the Department 
of Veterans Affairs (VA), Atlanta, Georgia, regional office 
(RO).

The Board remanded this case in January 2001 for further 
development.  The RO has returned the case for appellate 
action.


REMAND

The veteran's private doctor, J.A.D., D.O., provided a 
medical opinion in January 2002, linking the veteran's 
claimed disorders to exposure to an unknown agent during the 
veteran's service in the Persian Gulf.  It does not appear 
that Dr. J.A.D. had access to the veteran's claims file and 
service medical records, and he did not identify the medical 
basis for his opinion.

In September 2002, an RO official requested that the veteran 
be scheduled for an examination and that the examiner provide 
an opinion as to whether the veteran's granulocytic sarcoma 
and myelocytic leukemia were caused by his service.  The 
veteran was accorded examinations by VA in April 2003.  
Unfortunately, the requested opinion was not provided.  
Therefore, further development is necessary for a medical 
opinion.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should return the claims 
folder to the physician who examined the 
veteran in April 2003 and request that 
this physician provide an opinion as to 
whether the veteran's chronic myelocytic 
leukemia and/or the granulocytic sarcoma 
began during the veteran's military 
service or whether either disorder is 
related to any incident of his service.  
The physician's attention is directed to 
the reports of the Persian Gulf War 
examinations of January 1998, to include 
the accounts of his exposure to various 
substances while participating in the 
Gulf war, the January 2002 letter from 
Dr. J.A.D., and other pertinent 
information in the claims folder.  

?	The physician should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that chronic 
myelogenous/myelocytic leukemia 
and granulocytic sarcoma began 
during the veteran's military 
service or are proximately due to 
or the result of the veteran's 
active duty service, to include 
time in the Persian Gulf. ("As 
likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.)

?	The examiner should address the 
January 2002 private opinion 
provided by Dr. J.A.D. who opined 
that the symptoms of acute 
myelocytic leukemia and 
granulocytic sarcoma arose from 
exposure to unknown substances 
during service in the Gulf War.

?	If the physician who examined the 
veteran in April 2003 is no 
longer available, or if this 
physician finds that another 
examination of the veteran is 
needed to provide the requested 
opinion, the veteran should be 
scheduled for examination.

?	If it is not medically possible 
to provide the requested opinion, 
the physician should state this 
and explain why.

3.  Following completion of the above 
actions, the RO should readjudicate the 
veteran's claims.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


